Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on 2/18/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.


Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 12/14/2021, in addition to Applicant’s remarks (see pages 8-11) and further search.  Claims 1-14, 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Consider independent claims 1, 6, 13, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations sending the specified signaling to a base station to cause the base station to, in response to determining a terminal to be configured consistent with a specified MDT measurement condition according to the MDT configuration information, send the MDT configuration information to the terminal, and cause the terminal to perform the MDT measurement on the specified network device according to the MDT configuration information, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 6, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determining a terminal to be configured consistent with a specified MDT measurement condition according to the MDT configuration information; and sending the MDT configuration information to the terminal and causing the terminal to perform the MDT measurement on the specified network device according to the MDT configuration information, wherein the specified MDT measurement condition comprises: having a capability of supporting MDT measurement over the specified network device, and being in a measurement region for MDT measurement over the specified network device, which is neither taught nor 
	Per claim 13, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations wherein the MDT configuration information is an MDT configuration information about an MDT measurement performed on a specified network device which is set by a core network device, wherein the terminal to be configured is a terminal determined by the base station to be consistent with a specified MDT measurement condition according to the MDT configuration information about the MDT measurement performed on the specified network device which is set by the core network device; and performing the MDT measurement on the specified network device according to the MDT configuration information, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

Claims 2-5, 7-12, 14, 29-34 are allowable based on their dependency on claims 1, 6, 13 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645